UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1807


RANDY MCRAE, Board Member,

                Plaintiff – Appellant,

          v.

CENTRAL PRINCE GEORGES COUNTY, CDC; TERRY SPEIGNER; ARTHUR
TURNER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00239-PJM)


Submitted:   December 16, 2010             Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy McRae, Appellant Pro Se. Joseph Barry Chazen, Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy   McRae        appeals       the      district     court’s     order

granting   Defendants’    motion        to     remand    and   imposing      sanctions

against    McRae.    We     have    reviewed         the    record    and     find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.           McRae v. Central Prince Georges County

CDC, No. 8:10-cv-00239-PJM (D. Md. June 30, 2010).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials         before    the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2